Clark., J.:
The language charged to have been uttered by the defendant did not impute to the plaintiff an indictable or infamous offence, nor was it calculated to disparage him in his office (for it was no part of his official obligation to support the “ Alliance demands ”). Hence the words are not actionable per se. Ramsey v. Cheek, 109 N. C., 270; Barnes v. Crawford, 115 N. C., 76; Odger On Libel and Slander, 808. The action therefore cannot be sustained except upon allegation and proof of special damage. The special damage alleged, to-wit, the loss of the election of the plaintiff to Congress, did not accrue, according to the complaint, till the 6th of November, and the summons was issued on the 17th of September. The *916damage not having accrued before the summons issued, the action cannot be maintained. Bynum v. Commissioners, 101 N. C., 412; Clendenin v. Turner, 96 N. C., 416; Newell on Defamation and Slander, 851 (Sec. 19) and 852 (Sec. 21). The third and fourth grounds of demurrer were well taken. It is not necessary to consider the other grounds assigned in the demurrer.
No Error.
Avery and MoNtgomery. JJ., did not sit on the hearing of this appeal.